Citation Nr: 0427568	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  00-25 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than June 10, 
1994, for the grant of service connection for degenerative 
changes of the lumbosacral spine. 

2.  Entitlement to a rating in excess of 40 percent for 
degenerative changes of the lumbosacral spine. 

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee. 

4.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In July 2003, the Board remanded the veteran's claims to the 
RO for additional development.  

Because this appeal comes, in part, from initial ratings 
assigned in conjunction with the grants of service connection 
for degenerative changes of the lumbosacral spine and 
degenerative joint disease of the right and left knees, the 
Board must analyze whether different percentage ratings are 
warranted since the award of service connection--June 10, 
1994 and June 20, 2001, respectively.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

The issues of entitlement to a rating in excess of 40 percent 
for degenerative changes of the lumbosacral spine and 
entitlement to ratings in excess of 20 percent for each of 
the knees are addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
a back disability in December 1991.  

2.  The veteran was notified of the RO's December 1991 
decision, and of his appellate rights, by letter dated on 
January 30, 1992, but he did not file an appeal.

3.  Following the December 1991 denial, correspondence 
received at the RO on June 10, 1994, was submitted from the 
veteran's representative along with statements from the 
veteran's brother and mother, which were construed as a claim 
to reopen.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than June 10, 1994, for service connection for degenerative 
changes of the lumbosacral spine have not been met.  38 
U.S.C.A. §§ 5110, 7105, 5103, 5103A (West 2002); 38 C.F.R. § 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the effective date for the award of 
disability compensation benefits for degenerative changes of 
the lumbosacral spine should be April 24, 1992, the date of a 
VA outpatient report reflecting treatment for "arthritis 
aches."  

The veteran was discharged from active military service in 
June 1955.  VA received his initial claim for service 
connection for a back disability on July 24, 1991.  By rating 
action of December 1991, the RO denied the claim.  The 
veteran was notified of the denial by a letter dated on 
January 30, 1992.  He did not file an appeal of the denial 
and, as a result, the denial became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 19.129, 19.192 (1991).

Thereafter, VA outpatient reports, dated from December 1991 
to April 1992, were submitted; the reports primarily reflect 
treatment for unrelated disorders.  A VA outpatient note, 
dated April 24, 1992, revealed that the veteran complained of 
having "arthritis aches" and that he felt nauseated on 
occasion.  A July 1992 VA general medical examination report 
revealed a diagnosis of osteoarthritis of the lumbar spine.  

On June 10, 1994, the RO received correspondence, which was 
submitted from the veteran's representative along with 
statements from the veteran's brother and mother, which were 
construed as a claim to reopen the claim of service 
connection for a back disability.

Thereafter, additional evidence was received, and, 
ultimately, by rating action in May 2000, the RO granted a 
claim of entitlement to service connection for chronic low 
back pain with degenerative changes of the lumbosacral spine 
and assigned an initial disability evaluation of 40 percent, 
effective June 10, 1994--the date of receipt of the reopened 
claim.

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on 
an original claim, a claim to reopen, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application 
therefore.  38 U.S.C.A. § 5110(a) (West 2002).

According to the pertinent regulation, when new and material 
evidence (other than service department records) is received 
after a final disallowance, the effective date of the grant 
of service connection will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(q)(1)(ii) (2003).  

The Board acknowledges the veteran's contention that an 
effective date of April 24, 1992, the date of a VA outpatient 
report reflecting treatment for "arthritis aches," is  
appropriate for the grant of service connection and award of 
compensation benefits for degenerative changes of the 
lumbosacral spine.  Significantly, however, the veteran's 
claim was previously denied by the RO in December 1991 and 
the veteran failed to file an appeal within the time period 
allowed.  See 38 C.F.R. § 20.302 (2003). 

Therefore, in the absence of a timely filed appeal, and in 
accordance with VA regulations in effect at that time, the 
Board finds that the December 1991 denial became final.  38 
U.S.C.A. § 7105.  Consequently, the provisions of 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 require that the effective date 
for the award of compensation on account of a reopened claim 
will be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application to 
reopen.  38 U.S.C.A. § 5110.  In other words, the earliest 
date that may be assigned for the award of compensation for 
degenerative changes of the lumbosacral spine is the date of 
receipt of the reopened claim - June 10, 1994.  38 C.F.R. § 
3.400.

Consequently, by operation of 38 C.F.R. § 3.400(b)(2), the 
earliest effective date assignable based on the award of a 
grant of service connection and award of compensation for 
degenerative changes of the lumbosacral spine can be no 
earlier than the date of receipt of the claim --June 10, 
1994.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Given that the 
RO has already assigned the earliest date allowable by law, 
particularly in light of the prior final rating decision in 
1991, the veteran's appeal must therefore be denied.

In adjudicating the veteran's claim for an earlier effective 
date, the Board has considered the applicability of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which became effective during the pendency of this appeal.  
The Board has considered the final regulations that VA issued 
to implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001); VAOPGCPREC 7-2003.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in August 2003.  
This letter apprised the veteran of the provisions under the 
VCAA and the implementing regulations, of the evidence needed 
to substantiate the claim on appeal, and the obligations of 
VA and the veteran with respect to producing that evidence.  

As to who would obtain what evidence, the letter advised the 
veteran that the RO would obtain any additional information 
or evidence he identified as pertinent to his claim, unless 
he opted to obtain it himself.  VA Forms 21-4142 and 21-4138 
were provided for his signature and return in order to 
authorize VA to obtain any identified private medical 
records.  The effect of this letter was to tell the veteran 
to submit any pertinent evidence in his possession and to 
inform him that VA would assist any obtaining any records not 
in his possession that he thought would be helpful in 
deciding his claim.  38 C.F.R. § 3.159(b)(1).  In a November 
2000 statement of the case and May 2004 supplemental 
statement of the case, the RO again informed the veteran of 
the evidence that was necessary to substantiate his claim.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Furthermore, in statements to the RO, dated in May and June 
2004, the veteran and his attorney, respectively, indicated 
that the appellant did not have any additional evidence to 
submit on behalf of his appeal.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional information 
helpful to the veteran, such as proof that a claim to reopen 
was filed earlier than June 1994.  


ORDER

Entitlement to an effective date earlier than June 10, 1994, 
for the grant of service connection and award of disability 
compensation benefits for degenerative arthritis of the 
lumbosacral spine is denied.


REMAND

Low Back Disability

The appellant asserts that his service-connected low back 
pain with degenerative changes in the lumbosacral spine 
warrants a disability rating in excess of the currently 
assigned initial 40 percent.  His service-connected chronic 
low back pain with degenerative changes in the lumbosacral 
spine is currently rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5292 (2003).  There have been significant changes 
in the regulations pertaining to back disorders during the 
pendency of this appeal.  In this regard, effective September 
26, 2003, the entire section of the rating schedule that 
addresses disabilities of the spine was revised.  
68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  In a May 2004 
supplemental statement of the case, the RO addressed these 
changes and informed the veteran of the new rating criteria.

Additional development of the medical evidence is 
nevertheless required as a result of the changes in the 
rating criteria.  The Board finds that giving the veteran an 
opportunity to appear for a VA orthopedic examination would 
be appropriate because the current severity of his service-
connected chronic low back pain with degenerative changes in 
lumbosacral spine is unclear.  The Board notes that although 
the veteran's lumbar spine was examined during a November 
2001 VA general medical examination, the record does not 
contain a current examination that takes into account the new 
rating criteria for evaluating diseases and injuries of the 
spine.  In this regard, the November 2001 VA general medical 
examination did not include information as to whether the 
veteran's age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
affect his normal range of motion of the thoracolumbar spine.  
68 Fed. Reg. 51454-58 (Aug. 27, 2003).  Thus, the Board finds 
that a VA orthopedic examination is warranted prior to final 
appellate review of the veteran's claim.

Right and Left Knee Disabilities

The Board notes that the veteran was last afforded a VA 
orthopedic examination of his knees in November 2001.  A 
review of that examination report reflects that the veteran 
had pain on range of motion of the knees.  Given these 
findings, the Board is of the opinion that a current 
orthopedic examination which provides an assessment of 
functional limitation in terms of additional limitation of 
motion of the knees is warranted prior to final appellate 
review.  38 C.F.R. §§  4.40, 4.45 (2003);  DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995); VAOPGCPREC 9-98.  

It should also be pointed out that VA General Counsel has 
recently indicated that separate ratings may be assigned for 
limitation of flexion and limitation of extension of the 
knee.  VAOPGCPREC 9-2004.  This represents a change to a 
general practice by VA to assign a single rating based on 
limitation of motion of a joint.  Consequently, medical 
findings regarding the extent of functional impairment as to 
both flexion and extension is required.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002)).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected low back disability 
or knee disabilities since November 2001.  
After securing the necessary releases, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured, and associate them with the 
claims folders.  

2.  Thereafter, the appellant should be 
scheduled for a VA orthopedic examination 
specifically to determine the current 
severity of the service-connected low 
back and right and left knee 
disabilities.  The claims folders, along 
with any additional evidence obtained 
pursuant to the requests above, should be 
made available to the examiner for 
review.  

Concerning the low back, clinical 
findings should be elicited so that the 
new rating criteria may be applied.  68 
Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  In addition, after 
reviewing the veteran's complaints and 
medical history, the orthopedic examiner 
should render an opinion, based upon his 
or her best medical judgment, as to the 
extent to which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate such problems to 
the rating criteria. (In other words, 
functional losses due to pain, etc. may 
result in disability tantamount to that 
contemplated by the criteria for a higher 
rating.  If so, the examiner should so 
state.) See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The examiner should 
specifically note whether, because of 
age, body habitus, neurologic disease, or 
other factors not the result of the 
chronic low back disability, the range of 
motion demonstrated by the veteran should 
be considered normal.  If so, an 
explanation should be provided.  The 
rationale for all opinions should be 
explained in detail.

With respect to the veteran's right and 
left knees, the examiner should make all 
findings necessary to determine the 
current severity of the service-connected 
right and left knee disabilities.  Any 
indicated studies should be accomplished.  
The examiner should describe any 
recurrent subluxation or lateral 
instability in terms of "slight," 
"moderate," or "severe" disability.  The 
examiner should record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the right and left knees exhibit 
weakened movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion of the right and left 
knees (beyond that which is demonstrated 
clinically).  This should be done in 
terms of loss of flexion and loss of 
extension for each knee.  VAOPGCPREC 9-
2004.  The rationale for all opinions 
should be explained in detail.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues on appeal, to 
specifically include consideration of 
whether "staged" ratings are warranted.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  (The RO should consider the 
holding of VAOPGCPREC 9-2004 in its 
decision regarding the veteran's knees.)  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



